DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 November 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al (2015/0366424).
In reference to claim 1, Naka discloses a portable leaf blower (10) comprising: a housing (20); a motor (22) disposed within a portion of the housing to selectively operate a fan assembly; and a blower tube (23) connected to the fan to receive air forced through the blower tube responsive to operation of the motor, the blower tube comprising an adjustable nozzle portion (30) which is reconfigurable between an air speed mode (Fig. 2a), in which the nozzle portion is configured to expel the air from the blower at a relatively higher air speed and a relatively lower volumetric flow rate, and an air volume mode (Fig. 3a), in which the nozzle portion is configured to expel the air from the blower at a relatively lower air speed and a relatively higher volumetric flow rate, wherein said relatively higher air speed is higher than said relatively lower air speed, and said relatively higher volumetric flow rate is higher than said relatively lower volumetric flow rate.
Regarding claim 2, Naka further discloses that the nozzle portion comprises a first tube (34) and a second tube (31), and teaches that one of the first tube  and the second tube is configured to be translated relative to the other of the first tube and the second tube in order to transition between the air volume mode and the air speed mode (alternate translational configuration taught in paragraphs 36 and 39).
Regarding claim 3, Naka further discloses that the second tube (31) extends along a tube axis (X); the first tube (34) encloses the second tube; and the first and second tubes are movable in relation to each other along said tube axis (translational configuration of paragraphs 36 and 39).
Regarding claim 8, Naka further discloses when in the air volume mode, the air is configured to be expelled from an outlet portion (33) of the first tube (34) and an outlet portion (31b) of the second tube (31), and during the air speed mode, the outlet portion (33) of the first tube is at least partly closed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Naka et al (2015/0366424) as applied to claim 1 and further in view of Anderson (4,095,747).
Regarding claims 4 and 5, Naka discloses the alternative configuration having translational movement between the inner and outer tubes to adjust the opened area of the apertures that allow air to enter into the outer tube, but fails to show any specific structure for such a configuration.  Anderson discloses a known nozzle that similarly includes inner and outer pipes, translationally movable relative to one another to adjust the amount of fluid that may pass through the outer tube outlet in addition to the inner tube outlet, also for adjusting the pressure and volume of flow through the nozzle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the internal components of the nozzle of Naka with similar structure for the inner tube (31) and outer tube (13) of Anderson to provide the same function with the alternative translational movement taught by Naka, wherein the first tube and the second tube comprises a tapering tube portion (21, 22) in register with each other and tapering toward the same axial direction such that, when axially moving the first and second tubes in relation to each other, a radial, with respect to said tube axis, gap (between 21 and 22) between the first and second tubes changes at said tapering tube portion.
Regarding claim 9, the combination of Naka and Anderson will provide structure that, when in the air volume mode, the outlet portion (24 of Anderson) of the first tube extends over the outlet portion (32 of Anderson) of the second tube at a distance that enables the air to be expelled from the outlet portion of the first tube and the outlet portion of the second tube (alternatively, outlet end of 22 may be considered the outlet of the first tube, being capable of movement axially beyond the outlet 32 based on the length of the threaded portions 17/18).
Regarding claim 10, the combination of Naka and Anderson will further provide the first tube comprises a head portion (22) and a body portion (13), wherein the second tube comprises a head portion (22), a body portion (12), and a shoulder portion (front/left end of 12), the shoulder portion comprising an opening (19), wherein the diameter of the head portion of the second tube is smaller than the diameter of the head portion of the first tube to enable a portion of the air to pass through the opening (19) of the shoulder portion and move around an exterior surface of the second tube to be expelled from the outlet of the first tube.
Regarding claim 11, the combination of Naka and Anderson will further provide structure that, in order to transition the nozzle portion from the air volume mode to the air speed mode, either of the first tube or the second tube is translated to enable the outlet portion (32) of the second tube to extend out of the outlet portion (22) of the first tube at a distance to seal off the outlet portion of the first tube such that the air is configured to be expelled only from the outlet portion of the second tube (Col. 2, lines 39-44 of Anderson).

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as obvious over Naka et al (2015/0366424) as applied to claim 1 and further in view of Smolenski (8,210,577). 

    PNG
    media_image1.png
    191
    241
    media_image1.png
    Greyscale
Regarding claim 6, Naka fails to specifically disclose a locking position of the tubes relative to on another, but does show a multi-position groove configuration on the tubes, which is well known in the art for connection and locking configuration of one tube relative to another.  Smolenski more clearly shows a similar connecting/locking structure for concentric blower tubes, and teaches that the structure provides plural rotational and axial locked positions to allow a user to quickly and easily adjust the positioned of one tube relative to the other.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the groove structure shown by Naka with a similar configuration taught by Smolenski, allowing axial and radial adjustment, which will function to allow a user to configure the tubes in a range of locked positions relative to one another to adjust air flow when adjusted by rotational or translational movement.  
Regarding claim 7, Smolenski further teaches the axial groove (108) that allow for axial movement, and plural lateral grooves (98, 100, 102, 104, 106) to rotate the pipe into a locked position.
Regarding claims 13 and 14, Smolenski further discloses that the outer tube comprises at least one grooved portion (98, 100, 102, 104, 106, 108), the inner tube comprises at least one projection (90, 92), and the at least one projection is disposed in the at least one grooved portion to enable a guided translation of the first tube  or the second tube relative to the other of the first tube and the second tube, with the grooved portion comprising a first groove section (108) extending mainly along a longitudinal direction of the nozzle portion to allow axial translation of the first and second tubes relative to each other, and second groove sections (98, 100, 102, 104, 106) extending mainly in a circumferential direction, to allow rotation of the first and second tubes relative to each other in order to axially lock them together.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Naka et al (2015/0366424) in view of Anderson (4,095,747) as applied to claim 4 and further in view of Wakefield (5,056,718).
The combination of Naka and Anderson provides the first tube and the second tube each with head portions (21, 22) and body portions (12, 13), wherein the head portion of the second tube is configured to enable the outlet portion of the second tube (204), when in air speed mode, to extend axially out of the outlet portion of the first tube (shown in Fig. 1 to extend therefrom when approaching the full speed mode).  However, Naka and Anderson fail to discloses that the head portion of the second tube is a prolate spheroid shape.  Wakefield discloses another adjustable flow valve, similar to Anderson, and teaches that the head (22) of the inner tube has a prolate spheroid shape, which will provide a shape that will allow fluid to flow around the second head with limited drag or reduction inflow, thus improving efficiency of the airflow and maintaining optimal volume when in a “volume” configuration (allowing airflow from the outer tube, similar to Naka).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made that the head of the second tube of Naka, or as taught by Anderson, may alternatively be a prolate spheroid shape, as taught by Wakefield, to improve flow and optimize volume when in the volume mode.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Namekata et al. (2013/0047371) discloses another device having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 December 2022